Citation Nr: 1612976	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  05-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2007, the claim was remanded to the RO to afford the Veteran a Board hearing concerning the issue of whether he had filed a timely appeal of this claim.  According to 38 U.S.C.A. § 7105(d)(3) (West 2014), questions as to timeliness or adequacy of response shall be determined by the Board.  He offered testimony on that issue before the undersigned in December 2007 (Travel Board hearing).  During the hearing, the Veteran submitted a date-stamped copy of his VA FORM 9, Substantive Appeal to the Board, confirming that he had indeed filed a timely appeal of this claim for service connection for hypertension.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306 (2015).  Therefore, as it is evident that his appeal was timely filed, that preliminary issue has been resolved in his favor and the Board, instead, is proceeding to developing the evidence pertaining to the underlying merits of this claim.  In furtherance of this, rather than immediately deciding, the Board is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that his hypertension was directly caused or aggravated by his service or, alternatively, is secondarily related to his service since caused or aggravated by his service-connected diabetes mellitus.

The service treatment records (STRs) reflect that, during his July 1966 military entrance examination, the Veteran's blood pressure reading was 118/82, so within normal limits.  However, he checked "yes" in response to the question of whether he had a history of high or low blood pressure, although hypertension was not diagnosed during that entrance examination.

The Veteran began serving on active duty in the military in September 1966.  Some two years later, during his September 1968 examination in anticipation of separating from the military, he reported having had one experience with high blood pressure prior to his military service.  His blood pressure reading at the time of that separation examination was 110/60, so within normal limits.  His service ended that same month.

A July 1970 post-service VA examination documented the Veteran's blood pressure reading as 120/70, so, again, within normal limits.

Other, more recent, post-service treatment records document a number of different onset dates for the Veteran's hypertension - ranging from 1998 to 2000.  His diabetes was noted to have been diagnosed in 2003.  During October 2005 and February 2007 VA examinations, it was determined that, because his hypertension had predated his diabetes by about five years (1998 versus 2003), his hypertension was not caused by his diabetes.  Two opinions are required for secondary service connection claims, however:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a 
service-connected disability (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b) (2015).

So the Board is requesting supplemental medical comment addressing this additional issue of possible aggravation.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain a medical opinion concerning the additional, but equally relevant, issue of whether the Veteran's service-connected diabetes mellitus is aggravating his hypertension (even if not, as already concluded, causing it).

Aggravation refers to a chronic or permanent worsening of the hypertension owing to the diabetes, not instead merely a temporary or intermittent flare up of it.

In rendering this additional opinion on aggravation, it therefore is essential the examiner review the relevant evidence in the claims file, including considering and discussing the STRs, the records of the evaluation and treatment the Veteran has received during the many years since his service ended, and his lay assertions. 

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

